NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

WALTER SHANE LANGSTON,                           No. 12-17741

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01625-JAM-
                                                 JFM
  v.

JOSEPH ORR, Superior Court Judge,                MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Walter Shane Langston appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations arising from his state court criminal action over which defendant

Judge Orr presided. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Langston’s claims for damages against

Judge Orr in his official capacity as barred by the Eleventh Amendment. See Flint

v. Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007) (state officials sued for damages

in their official capacities are entitled to Eleventh Amendment immunity).

      The district court properly dismissed Langston’s claims against Judge Orr in

his individual capacity on the basis of judicial immunity because Langston failed

to allege facts showing that Judge Orr took nonjudicial actions against him, or that

Judge Orr’s judicial actions were taken in complete absence of all jurisdiction. See

Meek v. County of Riverside, 183 F.3d 962, 965 (9th Cir. 1999) (explaining that

“[a] judge is not deprived of immunity because he takes actions which are in error

. . . or are in excess of his authority[,]” and setting forth the two exceptions to

judicial immunity); Ashelman v. Pope, 793 F.2d 1072, 1075-76, 78 (9th Cir. 1986)

(setting forth the factors to consider when determining whether a given action is

judicial in nature and concluding that judicial immunity is a defense so long as “the

judge’s ultimate acts are judicial actions taken within the court’s subject matter

jurisdiction”).




                                            2                                     12-17741
      Langston’s reliance on Federal Rule of Civil Procedure 10 and Federal Rule

of Criminal Procedure 11 is unpersuasive.

      AFFIRMED.




                                        3                                 12-17741